                                                 U.S. Department of Justice
[Type text]
                                                 United States Attorney
                                                 Southern District of New York
                                                 The Silvio J. Mollo Building
                                                 One Saint Andrew’s Plaza
                                                 New York, New York 10007



                                                 March 9, 2020

BY ECF

The Honorable Ronnie Abrams
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Paul Calder LeRoux,
              12 Cr. 489 (RA)

Dear Judge Preska:

       The Government respectfully requests an adjournment of the defendant’s sentencing to
May 29, 2020 at 4:00 p.m., which we understand would be convenient to defense counsel and to
the Court’s calendar.

                                                 Respectfully submitted,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney

                                          By:                   /s/
                                                 Emil J. Bove III
                                                 Rebekah Donaleski
                                                 Michael D. Lockard
                                                 Assistant United States Attorneys
                                                 (212) 637-2444/2423/2345

Cc:    James M. Branden, Esq.
